      Case 5:18-cv-00292-BSM-BD Document 76 Filed 04/17/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

ANTHONY LAMAR,
ADC #120479A                                                             PLAINTIFF

V.                        CASE NO. 5:18-cv-292-BSM-BD

WENDY KELLEY, et al.                                                  DEFENDANTS

                                      ORDER

      Mr. Lamar has requested a copy of the docket sheet. (Doc. No. 75) The motion is

GRANTED. The Clerk of Court is directed to send Mr. Lamar a copy of the docket sheet.

      IT IS SO ORDERED, this 17th day of April, 2020.


                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE
